DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election without traverse of claims 1-17, the withdrawal of claim 18, and the addition of claims 19-20 to the elected group, in the reply filed on June 29, 2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 19, there is insufficient antecedent basis for the limitation “the first process gas”.  For the purpose of this examination, the examiner interprets the limitation as “a gas used in the refining step as recited in claim 1, upon which the instant claim depends”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamura (US20050003653).
Regarding claim 1, Kanamura discloses a method of etching an organic film by a plasma through a mask having an opening, the mask being formed on the organic film and being made of a silicon-containing film (Figs. 1-2; each of layers 6 and 7 is an organic film etched by plasma, paragraphs 0015, 0112 and 0120, and Figs. 1A and 2; layer 8/22 is a mask comprising a silicon-containing film with an opening, paragraph 0087 and Fig. 2A), the method comprising rectifying a shape of the mask (Figs. 2A-2B); wherein the rectifying of the shape of the mask includes refining a side wall of the opening of the mask, and etching an upper surface of the mask (Figs. 2A-2B).
5F8 reads on a halogen-containing gas, paragraphs 0118 and 0120, and Figs. 2A-2B).
Regarding claim 9, Kanamura discloses wherein the refining of the side wall of the opening of the mask and the etching of the upper surface of the mask are performed simultaneously (paragraphs 0117-118 and Figs. 2A-2B).
Regarding claim 11, Kanamura discloses etching the organic film using a plasma formed from a third process gas containing oxygen, after the rectifying of the shape of the mask (paragraph 120 and Fig. 2B).
Regarding claim 13, Kanamura discloses oxidizing a surface of the mask by using a plasma formed from a fourth process gas containing oxygen, before the rectifying of the shape of the mask (CO reads on a process gas containing oxygen, paragraph 0111 and Fig. 2A).
Regarding claim 14, Kanamura discloses wherein the third process gas is a same gas as the fourth process gas (CO, paragraphs 0111 and 0120).
Regarding claim 15, Kanamura discloses wherein the third process gas is different from the fourth process gas (O2 vs. CO, paragraphs 0120 and 0111).
Regarding claim 16, Kanamura discloses wherein the oxidizing of the surface of the mask includes etching the organic film by using the plasma formed from the fourth process gas (paragraph 0120).

Regarding claim 20, Kanamura discloses wherein the third process gas includes CO gas (paragraph 120).

Allowable Subject Matter
Claims 2-7, 10, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the side wall of the opening of the mask is changed to SiC, in the refining of the side wall of the opening of the mask, in the context of the instant claim.  
Regarding claims 3-7, they are dependent from claim 2.
Regarding claim 10, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the etching of the upper surface of the mask is performed after the refining of the side wall of the opening of the mask, in the context of the instant claim.  The closest cited prior art of Kanamura discloses wherein the refining of the side wall of the opening of the mask and the 
Regarding claim 12, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the rectifying of the shape of the mask and the etching of the organic film using the plasma formed from the third process gas are repeated at least once, in the context of the instant claim.  The closest cited prior art of Kanamura discloses that the rectifying of the shape of the mask is not repeated after the etching of the organic film using the plasma formed from the third process gas (Figs. 2B-2C).
Regarding claim 19, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method wherein the first process gas includes at least one hydrogen containing gas selected from a group consisting of H2 gas, CH4 gas, CH3F gas, CH2F2 gas, and H2O gas, in the context of the instant claim.  The closest cited prior art of Kanamura discloses that the first process gas does not comprise a hydrogen containing gas (paragraph 0120).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JIONG-PING LU/
Primary Examiner, Art Unit 1713